Citation Nr: 1814704	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder with major depressive disorder and alcohol abuse (PTSD) prior to November 24, 2014.

2.  Entitlement to a disability rating in excess of 70 percent for PTSD from November 24, 2014.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Caleb R. Stone, Esq. 




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1970 through May 1972.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a July 2014 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Board hearing was held in January 2018.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to November 24, 2014, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, as shown by near continuous depression, anxiety, irritability, and impaired impulse control.

2.  The Veteran's PTSD has not been manifested by total occupational and social impairment throughout the appeal period.  

3.  The Veteran's service connected PTSD renders her unable to secure or follow substantially gainful employment.   


CONCLUSIONS OF LAW

1.  For the rating period prior to November 24, 2014, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, DC 9411 (2017).

2.  For the rating period from November 24, 2014, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, DC 9411 (2017).

3.  For the entire period on appeal, the criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In the instant case, the Board finds that VA satisfied its duty to notify under the VCAA by virtue of the Veteran's submission of her claim through the fully developed claim program.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to her claim, other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ, received March 26, 2014.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify with regard to her service connection claim.

II.  Increased Rating PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's PTSD was evaluated at 50 percent disabling prior to November 24, 2014, after which, her PTSD rating was increased to 70 percent disabling.  See January 2015 Rating Decision. 

A rating of 70 percent is assigned for PTSD under DC 9411 when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for PTSD under Diagnostic Code 9411 when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The Board finds that the Veteran's PTSD more nearly approximated the level of severity reflected by the 70 percent rating criteria, for the period prior to November 24, 2014.  The Veteran's medical records showed near-continuous depression that affected her ability to function independently, appropriately, and effectively.  In March 2014, the Veteran reported increasing depression.  Her mental status examination noted that her mood fluctuated between euthymic and dysthymic with a full range of affect.  The Veteran denied any active suicidal or homicidal ideations or plans.  See CAPRI Records September 2014 p. 28.  

In July 2014, the Veteran underwent a VA examination.  The Veteran was noted to be significantly depressed and have occupational and social impairment with reduced reliability and productivity.  

The Veteran underwent a psychological evaluation in November 2014.  She reported daily depression and frustration and a sense of hopelessness.  She also reported thoughts of death and dying but no suicidal plans.  The examiner noted that the Veteran had near continuous depression that affected her ability to function effectively and that she experienced significant occupational and social impairment, with deficiencies in most areas.  The examiner also noted that the Veteran did have a few close relationships despite her persistent irritability and difficulty getting along with others.  Based on this evaluation the Veteran's PTSD rating was increased to 70 percent effective November 24, 2014.  See Medical Treatment Record - Government Facility November 2017 p. 22 - 34 and January 2015 Rating Decision. 

The evidence of record from November 24, 2014 establishes that the Veteran's PTSD continued to remain more nearly approximate in severity to the 70 percent rating criteria.  In January 2015, the Veteran's mental status examination noted that her mood fluctuated between euthymic and dysthymic and she had full range of affect.  The Veteran's attention and concentration span was fair with no memory problems noted and her thoughts were logical and goal directed with no active delusions or hallucinations noted.  See CAPRI Records November 2017.  

In March 2016, the Veteran presented to the emergency department in an altered mental state due to drinking and taking narcotics, resulting in a period of hospitalization.  During her hospital stay, the Veteran had periods of impaired impulse control consisting of several episodes of violence towards staff and unprovoked irritability, resulting in a need for a one on one monitor and restraints.  Additionally, the Veteran had fluctuating delirium and was unable to identify the current year.  However, upon discharge, the Veteran was noted to be pleasant and cooperative.  See CAPRI Records July 2017 p. 147 - 264.  

In December 2016, the Veteran reported continued symptoms of sleep disturbances, impulsivity, poor self-control, anxiety, and agitation.  The Veteran's mental status examination noted the Veteran did not have any memory problems and her thoughts were logical and goal directed.  The Veteran denied any active thoughts of suicide or homicide.  See Capri Records July 2017 p. 50.  According to treatment records, from February to May 2017, the Veteran's mood ranged from euthymic to subdued and depressed with a mostly flat affect.  The Veteran's thought processes were logical and goal directed and she did not have any active delusions, hallucinations or indications of psychosis.  See CAPRI Records July 2017.

Given the frequency, severity, and duration of the Veteran's irritability, anxiety, and depression the criteria for a 70 percent disability rating for PTSD have been satisfied.  However, the Veteran's PTSD does not warrant a 100 percent rating.  The Board concedes the Veteran has total occupational impairment, which will be further discussed in the TDIU section below; however, the evidence does not establish total social impairment. 

While the Veteran struggles with social isolation, the severity does not reach the level of total social impairment.  The record establishes that throughout the appeal period, the Veteran has been able to maintain relationships with family and friends.  At her psychological evaluation in November 2014, the Veteran stated she has a relationship with her family members but described her relationship with her mother as difficult.  In July 2017, the Veteran informed her mental health counselor that she was attending a nursing conference in a couple weeks and would be spending time with some nursing friends.  Additionally, at her Board hearing, the Veteran testified that she has a couple friends and is her mother's caregiver.  Therefore, the evidence does not establish total social impairment.  

Therefore, the Board finds that the evidence, when taken as a whole, supports a finding that the Veteran's PTSD symptomatology has been of such severity to warrant a 70 percent, but not a 100 percent, disability rating for the entirety of the appeal period.

III.  TDIU

As the evidence demonstrates that the Veteran is unable to obtain or maintain substantially gainful employment due to her service-connected PTSD, a total disability rating is warranted for the reasons set forth below. 

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability or as a result of two or more disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In light of the Board's grant of a 70 percent rating for PTSD for the period prior to November 24, 2014, the Veteran meets the minimum percentage requirements for TDIU for the entire period on appeal.  See 38 C.F.R. § 4.16 (a).  

The central inquiry is "whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran is not required to show 100 percent unemployability; the question is whether she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001). Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (emphasis in original).

The Veteran's vocational history shows that she has not been able to maintain substantially gainful employment.  Since the Veteran's discharge from active service in May 1972, she has worked over 20 different jobs.  See Medical Treatment Record - Government Facility November 2017 p. 25.  The Veteran testified that she last worked a full time job in 2012 and since then she has only had a couple part time jobs.  The Veteran also testified that she was fired from two jobs and laid off from about five or six jobs.  The record reflects that conflicts with supervisors and difficulty with relating to patients and colleagues are some of the reasons the Veteran has lost her job.  Additionally, the Veteran's psychologist provided a statement in February 2015 stating that the Veteran's symptoms make it very difficult for her to work.  See Medical Treatment Record - Government Facility November 2017   

Given the Veteran's persistent inability to obtain substantially gainful employment since 2012, the Board finds that her PTSD prevents her from obtaining or retaining substantially gainful employment throughout the period of the appeal.  38 C.F.R. § 3.102.  Accordingly, TDIU is warranted.  38 C.F.R. § 4.16 (a).



ORDER

Entitlement to a disability rating of 70 percent, but no higher, for PTSD, is granted for the period prior to November 24, 2014, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 70 percent for PTSD since November 24, 2014 is denied.  

Entitlement to TDIU is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
DONNIE R. HACHEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


